                   UNITED STATES DISTRICT COURT

                  EASTERN DISTRICT OF LOUISIANA



KIMBERLY NICOLE TAYLOR, ET AL.                     CIVIL ACTION


v.                                                 NO. 19-12952


TRAVELERS PROPERTY CASUALTY                        SECTION "F"
INSURANCE COMPANY, ET AL.

                        ORDER AND REASONS


     Local Rule 7.5 of the Eastern District of Louisiana requires

that memoranda in opposition to a motion be filed eight days prior

to the noticed submission date.   No memoranda in opposition to the

plaintiffs’ motion to remand has been submitted.

     Accordingly, because the motion is unopposed, and further, it

appearing to the Court that the motion has merit, 1 IT IS ORDERED:


1 Ennis, Inc., Harriet Atkinson, and Travelers Property Casualty
Insurance Company removed this personal injury motor vehicle
accident lawsuit from Civil District Court in Orleans Parish to
this Court, invoking the Court’s diversity jurisdiction.        The
plaintiffs allege that the motor vehicle accident was caused by
Harriet Atkinson, who was driving an airport shuttle, which was
insured by Travelers, in the course and scope of her employment
with Ennis, Inc.      The plaintiffs, all Mississippi citizens,
promptly move to remand due to the Louisiana citizenship of two
defendants, Harriet Atkinson (served with process on September 6,
2019) and Ennis, Inc. (served with process on September 11, 2019).
The defendants have not filed any papers contesting their Louisiana
citizenship; in fact, they admit to their Louisiana citizenship in
the Notice of Removal. Nor do the defendants suggest that either
                                 1
that the plaintiffs’ motion to remand is hereby GRANTED.          Because

28 U.S.C. § 1441(b)(2) forbids local defendants from removing

lawsuits to federal court on diversity grounds, and two of the

three   defendants   that   removed   this   case   based   on   diversity

jurisdiction are Louisiana citizens, the case is hereby remanded

to Civil District Court for the Parish of Orleans. 2



                      New Orleans, Louisiana, November 5, 2019



                                 _____________________________
                                      MARTIN L. C. FELDMAN
                                  UNITED STATES DISTRICT JUDGE




Louisiana citizen defendant was improperly joined. Accordingly,
removal was improper.    28 U.S.C. § 1441(b)(2) states: “A civil
action otherwise removable [on diversity grounds] may not be
removed if any of the parties in interest properly joined and
served as defendants is a citizen of the State in which such action
is brought.”
2 The plaintiffs specifically disclaim their right to seek expenses

and attorneys fees associated with the defendants’ patently
procedurally improper removal and, thus, no expenses will be
awarded.
                                 2
